DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 is objected to because of the following informalities:  it should depend of claim 11.  Appropriate correction is required.
Allowable Subject Matter
Claims 8-9 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP2007276362 in view of Thacker et al. .

With respect to Claim 1, Sasaki’362 shows a printer [ ], the printer (paragraph [0039] printer 100) comprising: 
a printer unit configured to print images on paper (paragraph [0031] printing unit 106 prints an image on a recording material); 
a connector connectable to a detachable storage medium (paragraph [0044] USB interface 108 of the printer to connect a USB memory 400); and 
a controller (paragraph [0029] CPU 101) configured to: 
acquire [ ] information from the storage medium when the storage medium is connected to connector (paragraphs [0061] describes the USB memory 400 to store information which can be set for the printer 100), and store output information in the storage medium (paragraphs [0036], writing device information the printer into the USB memory 400), the output information including device information related to a print function of the printer unit (paragraphs [0036], [0044], [0055]-[0056] writing device information of the printer (output information) from the printer into the USB memory 400) and output information and the (paragraph [0057] describes the output information to identify the printer, paragraph [0061] describes the acquired information to be set for printer 100 (associated with the identity of the printer 100)).  
Sasaki’362 does not show a printer lacking an internal clock, acquire time information from the storage medium.
Thacker’258 shows a printer lacking an internal clock (Paragraphs [0063]-[0064] managed print system (MPS) monitors printer status and maintenance related information, paragraphs [0068]-[0069] USB key 980 is connected to the PC 970 and enabled to store data from various printers such as status monitoring reports with history, paragraph   [0140] indicating what will be written in the event the printer does not have a real time clock, paragraphs [0143] printers without internal clocks a set date will be given).
Gao’607 shows information from the storage medium to be time information (paragraph [0031] Figure 2, connection time storage area 52 which stores current time T1).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362 to include acquire time information from the storage 

With respect to Claim 4, the combination of Sasaki’362, Thacker’258 and Gao’607 shows a printer according to claim 1, wherein the time information acquired from the storage medium is acquired as an update time of a folder or a file stored on the storage medium (in Gao’607: Figure 7 providing the time as last update to a file).  
With respect to Claim 5, Sasaki’362 shows a printer wherein the connector is a universal serial bus-type connector (paragraph [0033] USB interface 108 for connecting USB memory 400).
With respect to Claim 7, the combination of Sasaki’362, Thacker’258 and Gao’607shows a printer wherein according to claim 1, the controller is configured to acquire the time information from a predetermined storage area of the storage medium (in Gao’607: paragraph [0031] Figure 2, connection time storage area 52 which stores current time T1).  
Claim 10, Sasaki’362 shows a printer according to claim 1, wherein the device information includes an operation log for the printer unit (paragraph [0057] operation log file). 
With respect to Claim 17, arguments analogous to those presented for claim 1, are applicable.
With respect to Claim 18, the combination of Sasaki’362, Thacker’258 and Gao’607 shows a method according to claim 17, wherein the time information acquired from the USB memory drive is acquired as one of a folder name of a folder stored on the storage medium, a file name of a file stored on the storage medium, an update time of a folder or a file stored on the storage medium (in Gao’607: Figure 7 providing the time as last update to a file).  
With respect to Claim 19, Sasaki’362 shows a receipt printer according to claim 17, wherein the storage medium is a universal serial bus (USB) memory drive (paragraph [0033] USB interface 108 for connecting USB memory 400).  
With respect to Claim 20, the combination of Sasaki’362, Thacker’258 and Gao’607 shows a receipt printer according to claim 17, wherein the storage medium lacks an internal clock (Gao’607: shows the USB current time obtaining unit 34)
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007276362 in view of Thacker et al. (US 2014/0093258 A1) and further in view of GAO et al. (US 2011/0231607 A1) further in view of Uchiyama (US 2008/0012960 A1).

With respect to Claim 2, the combination of Sasaki’362, Thacker’258 and Gao’607 does not specifically shows a printer according to claim 1, wherein the time information acquired from the storage medium is acquired as a folder name of a folder stored on the storage medium.  
Uchiyama’960 shows a printer wherein the time information acquired from the storage medium is acquired as a folder name of a folder stored on the storage medium (paragraph [0051] shows file name or folder name having time data).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362, Thacker’258 and Gao’607 to include a printer wherein the time information acquired from the storage medium is acquired as a folder name of a folder stored on the storage medium method taught by Uchiyama’960. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to allow the user may easily .
With respect to Claim 3, the combination of Sasaki’362, Thacker’258 and Gao’607 shows a printer, wherein the time information acquired from the storage medium is acquired as a file name of a file stored on the storage medium.  
Uchiyama’960 shows a printer, wherein the time information acquired from the storage medium is acquired as a file name of a file stored on the storage medium (paragraph [0051] shows file name or folder name having time data).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362, Thacker’258 and Gao’607 to include wherein the time information acquired from the storage medium is acquired as a file name of a file stored on the storage medium method taught by Uchiyama’960. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to allow the user may easily recognize the content of the image data from the file name or the folder name (paragraph [0054]).


Claims 6, 11-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki JP 2007276362 in view of Thacker et al. (US 2014/0093258 A1) and further in view of GAO et al. (US 2011/0231607 A1) further in view of Lee et al. (US 2019/0358962 A1).

With respect to Claim 6, the combination of Sasaki’362, Thacker’258 and Gao’607 does not show shows a printer according to claim 1, wherein the printer unit comprises a thermal printhead.  
Lee’962 shows a printer, wherein the printer unit comprises a thermal printhead (Paragraph [0024] shows POS printer 4 with a thermal head 47).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362, Thacker’258 and Gao’607 to include a printer, wherein the printer unit comprises a thermal printhead method taught by Lee’962. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to expand the type of printer to include a POS printer with a thermal head.
Claim 11, Sasaki’362 shows a [receipt] printer [lacking an internal clock], the [receipt] printer (paragraph [0039] printer 100) comprising: 
[a thermal] printer unit configured to print transaction information [received from a point-of-sale terminal] on paper (paragraph [0031] printing unit 106 prints an image on a recording material);30(PATENT) 
Atty. Dkt. No.: TAI/3212USa USB connector connectable to a detachable USB memory drive (paragraph [0044] USB interface 108 of the printer to connect a USB memory 400); and 
a controller (paragraph [0029] CPU 101) configured to: 
acquire [time] information from the USB memory drive when the USB memory drive is connected to USB connector (paragraphs [0061] describes the USB memory 400 to store information which can be set for the printer 100), and store output information in the USB memory drive (paragraphs [0036], writing device information the printer into the USB memory 400), the output information including device information related to a print function of the [thermal] printer unit (paragraphs [0036], [0044], [0055]-[0056] writing device information of the printer (output information) from the printer into the USB memory 400) and the acquired [timing] information in association with each other (paragraph [0057] describes the output information to identify the printer, paragraph [0061] describes the acquired information to be set for printer 100 (associated with the identity of the printer 100)).  
Sasaki’362 does not show the printer being a printer lacking an internal clock; and the information acquired being time information.
Thacker’258 shows the printer lacking an internal clock (Paragraphs [0063]-[0064] managed print system (MPS) monitors printer status and maintenance related information, paragraphs [0068]-[0069] USB key 980 is connected to the PC 970 and enabled to store data from various printers such as status monitoring reports with history, paragraph [0140] indicating what will be written in the event the printer does not have a real time clock, paragraphs [0143] printers without internal clocks a set date will be given).
Gao’607 shows information from the USB memory drive to be time information (paragraph [0031] Figure 2, connection time storage area 52 which stores current time T1).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362 to include acquire time information from USB memory drive method taught by Gao’607. The suggestion/motivation for doing so 
The combination of Sasaki’362, Thacker’258 and Gao’607 does not show the printer being a receipt printer; a thermal printer unit configured to print transaction information received from a point-of-sale terminal on paper.
Lee’962 shows the printer being a receipt printer (Paragraph [0017] The POS printer 4 printing a receipt); a thermal printer unit (Paragraphs [0017] and [0024] shows POS printer 4 with a thermal head 47) configured to print transaction information received from a point-of-sale terminal on paper (paragraph [0017] The POS printer 4 executes a printing job to print a receipt based on the information of the printing job received from the POS terminal 3).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sasaki’362, Thacker’258 and Gao’607 to include the printer being a receipt printer; a thermal printer unit configured to print transaction 

With respect to Claim 12, combination of Sasaki’362, Thacker’258, Gao’607 and Lee’962 shows a receipt printer according to claim 11, wherein the time information acquired from the USB memory drive is acquired as one of a folder name of a folder stored on the USB memory drive, a file name of a file stored on the USB memory drive, an update time of a folder or a file stored on the USB memory drive (in Gao’607: Figure 7 providing the time as last update to a file).  
With respect to Claim 13, combination of Sasaki’362, Thacker’258, Gao’607 and Lee’962 shows a receipt printer according to claim 11, wherein the controller is configured to acquire the time information from a predetermined storage area of the USB memory drive (in Gao’607: paragraph [0031] Figure 2, connection time storage area 52 which stores current time T1).  
With respect to Claim 16, combination of Sasaki’362, Thacker’258, Gao’607 and Lee’962 shows a receipt printer according to claim 11, (in Sasaki’362paragraph [0057] operation log file) for the thermal printer unit (Lee’962: Paragraphs [0017] and [0024] shows POS printer 4 with a thermal head 47). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakajima US 2020/0201527 paragraph [0126] time information obtained from the file name.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675